Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 14, 2020

                                             No. 04-20-00424-CV

                                       IN RE David E. MARTINEZ

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On August 28, 2020, Relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes Relator did not show he is entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). No motions
for rehearing will be entertained.

        It is so ORDERED on October 14, 2020.



                                                                       _____________________________
                                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Val Verde County Judge Lewis G. Owens Jr.’s certifying signatures for an application
to place Ana Markowski Smith on the November 3, 2020 ballot for Val Verde County Attorney.